    Case 4:20-cv-01024-P Document 1 Filed 09/15/20                Page 1 of 169 PageID 1



                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF TEXAS
                                     FORT WORTH DIVISION

SM FINANCIAL SERVICES
CORPORATION
                                                     CIVIL ACTION NO. 4:20-CV-1024
                Plaintiff,

       vs.

GROUP & PENSION
ADMINISTRATORS, INC. D/B/A
GPA

               Defendant



      DEFENDANT GROUP & PENSION ADMINISTRATORS, INC. D/B/A GPA’S
                        NOTICE OF REMOVAL

       TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD:

       PLEASE TAKE NOTICE that Defendant Group & Pension Administrators, Inc. d/b/a

GPA hereby removes to this Federal Court the State Court action described below. In support of

this notice of removal, the Plan shows the Court as follows:

       1.      On August 31, 2020, Plaintiff filed its Original Petition in the 67th District Court

for Tarrant County, Texas, styled SM Financial Services Corporation v. Group & Pension

Administrators, Inc. d/b/a GPA, Civil Action No. 067-319240-20. A true and correct copy of the

Original Petition is attached hereto as Exhibit A. No other documents have been served on GPA.

       2.      Plaintiff’s claims against GPA are removable to this Court pursuant to this Court’s

federal question jurisdiction.

       3.      This Court possesses federal question jurisdiction over this action because Plaintiff

seeks recovery of benefits under an employee welfare benefit plan. Such claims for relief are

completely preempted by the Employee Retirement Income Security Act of 1974, 29 U.S.C.

§ 1001, et seq. (“ERISA”). Any civil action brought in state court may be removed to federal court

if the federal court has original jurisdiction over the action. 28 U.S.C. § 1441(a). Federal courts



                                                 1
    Case 4:20-cv-01024-P Document 1 Filed 09/15/20                    Page 2 of 169 PageID 2



have original jurisdiction over cases that arise under federal laws. 28 U.S.C. § 1331. When an
action contains a claim arising under federal law, the entire action is removable to federal court.
28 U.S.C. § 1441(c)(1). Thus, if any of Plaintiff’s claims arise under federal law, removal is proper.
        4.      Plaintiff seeks relief against GPA, which is the sponsor and plan administrator of a
self-funded ERISA employee welfare benefit plan. (See generally Ex. A; see also Declaration of
J.W. Dewbre attached as Exhibit B at ¶¶ 4 - 7.)
        5.      Plaintiff alleges that GPA owes additional payment under the ERISA plan because
Plaintiff’s assignor provided care to patients covered under the ERISA plan. (Ex. A at ¶¶3-5, n. 1.)
        6.      Plaintiff alleges that because GPA is a third party administrator for these ERISA
plans, it became “obligated to remit payment for the services rendered” by the various health

providers listed in footnote 1 of the Original Petition. (Id.; see also Ex. B.)
        7.      Thereafter, Plaintiff purchased this medical debt from those various medical
providers (the “Debtor Affiliates”). (Ex. A at ¶ 4.)
        8.      Plaintiff contends GPA owes an additional $4,949.97 as the self-funded insurer of
a patient covered by its ERISA plan.
        9.      Only the ERISA Plan documents govern the amounts that GPA must pay to Plaintiff
for hospital goods and services provided to Plan participants. (See Ex. B at ¶¶ 4-9.)

        10.     ERISA governs employee benefit plans that are established or maintained by an
employer for the purposes of providing benefits to its employees. 29 U.S.C. § 1003(a)(2). An
employee welfare benefit plan is “any plan, fund or program which was heretofore or is hereafter
established or maintained by an employer or by an employee organization, or by both, to the extent
that such plan, fund, or program was established or is maintained for the purpose of providing for
its participants or their beneficiaries, through the purchase of insurance or otherwise, (A) medical,
surgical, or hospital care or benefits, or benefits in the event of sickness, accident, disability, death
. . . .” 29 U.S.C. § 1002(1).
        11.     Here, Plaintiff sued GPA to obtain additional payment for services provided to a
Plan participant. The summary plan description and plan document confirm the Plan is governed


                                                   2
    Case 4:20-cv-01024-P Document 1 Filed 09/15/20                Page 3 of 169 PageID 3



by ERISA. (See Ex. B at ¶¶ 4, 7, and 9.)
       12.     While the well-pleaded complaint rule generally controls whether an action arises
under federal law, ERISA is an exception to the well-pleaded complaint rule. Aetna Health Inc.
v. Davila, 542 U.S. 200, 207–08 (2004). The civil enforcement provisions contained in ERISA
provide the exclusive vehicle for actions to recover benefits under an ERISA plan. See Pilot Life
Insurance Co. v. Dedeaux, 481 U.S. 41 (1987); Metropolitan Life Ins. Co. v. Taylor, 481 U.S. 58
(1987). ERISA’s civil enforcement mechanism has “such extraordinary pre-emptive power that it
converts an ordinary state common law complaint into one stating a federal claim for purposes of
the well-pleaded complaint rule.” Davila, 542 U.S. at 209. Causes of action within the scope of
29 U.S.C. § 1132(a) are removable to federal court. Taylor, 481 U.S. at 66. “[I]f an individual

brings a suit complaining of a denial of coverage for medical care, where the individual is entitled
to such coverage only because of the terms of an ERISA-regulated employee benefit plan, and
where no legal duty (state or federal) independent of ERISA or the plan terms is violated, then the
suit falls within the scope of ERISA.” Davila, 542 U.S. at 210.
       13.     ERISA authorizes civil actions to recover benefits allegedly due under the terms of
the plan document or clarify rights to future benefits under the terms of the plan document. 29
U.S.C. § 1132(a)(1)(B). ERISA also permits actions to enjoin any act or practice which violates

ERISA or the terms of the plan document, and ERISA further permits actions to obtain “other
appropriate equitable relief” to redress violations of ERISA or the plan document or enforce
provisions of ERISA or the plan document. 29 U.S.C. § 1132(a)(3). Health care providers and
their successors, like Plaintiff, may bring a civil action under ERISA. Houston Methodist Hosp. v.
Humana Ins. Co., 266 F. Supp. 3d 939, 952-954, (5th Cir. 2017); Bank of Louisiana v. Aetna U.S.
Healthcare Inc., 468 F.3d 237, 242 (5th Cir. 2006), cert. denied, 549 U.S. 1281, 127 S. Ct. 1826,
167 L. Ed. 2d 322 (2007); Brown v. BlueCross BlueShield of Tenn., Inc., 827 F.3d 543, 546-47
(6th Cir. 2016).
       14.     Plaintiff’s claims against GPA fall within the scope of ERISA and are completely
preempted.


                                                 3
    Case 4:20-cv-01024-P Document 1 Filed 09/15/20                    Page 4 of 169 PageID 4



       15.        Plaintiff could have brought its claims against GPA under 29 U.S.C.

§§ 1132(a)(1)(B) and/or 1132(a)(3), and these claims are not supported by any legal duty arising

outside of the Plan. See Davila, 542 U.S. at 210. Accordingly, Plaintiff’s claims are completely

preempted and this action is removable to this Court.

       16.        In accordance with Northern District of Texas Local Rule 81.1, the following

documents are being filed in connection with this Notice of Removal:

                  a. Exhibit C: an index of all documents that clearly identify each document and

                       indicate the date the document was filed in state court;

                  b.   Exhibit D: a copy of the docket sheet in the state court action;

                  c. Each document filed in the state court action is being filed as a separate

                       attachment in accordance with Local Rule 81.1(a)(4)(C);

                  d. A certificate of interested persons in compliance with Local Rule 3.1(c) or

                       3.2(e).

       17.        GPA will promptly file a copy of this Notice of Removal in the Tarrant County

District Court.

       Respectfully submitted on September 15, 2020.




                                                 _____________________________
                                                 William J. Akins, Esq.
                                                 Texas Bar No. 24011972
                                                 william.akins@fisherbroyles.com
                                                 FISHERBROYLES, LLP
                                                 100 Congress Avenue, Suite 2000
                                                 Austin, TX 78701
                                                 214.924.9504

                                                 ATTORNEY FOR DEFENDANT




                                                     4
   Case 4:20-cv-01024-P Document 1 Filed 09/15/20             Page 5 of 169 PageID 5



                              CERTIFICATE OF SERVICE

       The undersigned does certify that on September 15, 2020, a true and correct copy of the
foregoing was served in accordance with the Federal Rules of Civil Procedure on all known
counsel of record.




                                            _____________________________
                                            William J. Akins, Esq.




                                              5
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 6 of 169 PageID 6




                       EXHIBIT A
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 7 of 169 PageID 7
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 8 of 169 PageID 8
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 9 of 169 PageID 9
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 10 of 169 PageID 10
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 11 of 169 PageID 11
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 12 of 169 PageID 12
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 13 of 169 PageID 13




                         EXHIBIT B
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 14 of 169 PageID 14
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 15 of 169 PageID 15
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 16 of 169 PageID 16




                            EXHIBIT 1
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 17 of 169 PageID 17
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 18 of 169 PageID 18
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 19 of 169 PageID 19
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 20 of 169 PageID 20
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 21 of 169 PageID 21
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 22 of 169 PageID 22
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 23 of 169 PageID 23
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 24 of 169 PageID 24
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 25 of 169 PageID 25
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 26 of 169 PageID 26
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 27 of 169 PageID 27
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 28 of 169 PageID 28
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 29 of 169 PageID 29
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 30 of 169 PageID 30
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 31 of 169 PageID 31
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 32 of 169 PageID 32
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 33 of 169 PageID 33
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 34 of 169 PageID 34
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 35 of 169 PageID 35
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 36 of 169 PageID 36
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 37 of 169 PageID 37
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 38 of 169 PageID 38
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 39 of 169 PageID 39
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 40 of 169 PageID 40
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 41 of 169 PageID 41
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 42 of 169 PageID 42
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 43 of 169 PageID 43
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 44 of 169 PageID 44
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 45 of 169 PageID 45
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 46 of 169 PageID 46
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 47 of 169 PageID 47
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 48 of 169 PageID 48
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 49 of 169 PageID 49
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 50 of 169 PageID 50
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 51 of 169 PageID 51
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 52 of 169 PageID 52
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 53 of 169 PageID 53
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 54 of 169 PageID 54
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 55 of 169 PageID 55
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 56 of 169 PageID 56
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 57 of 169 PageID 57
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 58 of 169 PageID 58
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 59 of 169 PageID 59
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 60 of 169 PageID 60
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 61 of 169 PageID 61
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 62 of 169 PageID 62
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 63 of 169 PageID 63
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 64 of 169 PageID 64
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 65 of 169 PageID 65
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 66 of 169 PageID 66
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 67 of 169 PageID 67
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 68 of 169 PageID 68
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 69 of 169 PageID 69
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 70 of 169 PageID 70
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 71 of 169 PageID 71
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 72 of 169 PageID 72
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 73 of 169 PageID 73
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 74 of 169 PageID 74
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 75 of 169 PageID 75
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 76 of 169 PageID 76
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 77 of 169 PageID 77
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 78 of 169 PageID 78
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 79 of 169 PageID 79
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 80 of 169 PageID 80
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 81 of 169 PageID 81
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 82 of 169 PageID 82
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 83 of 169 PageID 83
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 84 of 169 PageID 84
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 85 of 169 PageID 85
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 86 of 169 PageID 86
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 87 of 169 PageID 87
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 88 of 169 PageID 88
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 89 of 169 PageID 89
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 90 of 169 PageID 90
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 91 of 169 PageID 91
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 92 of 169 PageID 92
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 93 of 169 PageID 93
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 94 of 169 PageID 94
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 95 of 169 PageID 95
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 96 of 169 PageID 96
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 97 of 169 PageID 97
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 98 of 169 PageID 98
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 99 of 169 PageID 99
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 100 of 169 PageID 100
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 101 of 169 PageID 101
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 102 of 169 PageID 102
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 103 of 169 PageID 103
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 104 of 169 PageID 104
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 105 of 169 PageID 105
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 106 of 169 PageID 106
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 107 of 169 PageID 107
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 108 of 169 PageID 108
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 109 of 169 PageID 109
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 110 of 169 PageID 110
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 111 of 169 PageID 111
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 112 of 169 PageID 112
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 113 of 169 PageID 113
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 114 of 169 PageID 114
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 115 of 169 PageID 115
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 116 of 169 PageID 116
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 117 of 169 PageID 117
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 118 of 169 PageID 118
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 119 of 169 PageID 119
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 120 of 169 PageID 120
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 121 of 169 PageID 121
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 122 of 169 PageID 122
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 123 of 169 PageID 123
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 124 of 169 PageID 124
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 125 of 169 PageID 125
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 126 of 169 PageID 126
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 127 of 169 PageID 127
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 128 of 169 PageID 128
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 129 of 169 PageID 129
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 130 of 169 PageID 130
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 131 of 169 PageID 131
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 132 of 169 PageID 132
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 133 of 169 PageID 133
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 134 of 169 PageID 134
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 135 of 169 PageID 135
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 136 of 169 PageID 136
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 137 of 169 PageID 137
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 138 of 169 PageID 138
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 139 of 169 PageID 139
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 140 of 169 PageID 140
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 141 of 169 PageID 141
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 142 of 169 PageID 142
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 143 of 169 PageID 143
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 144 of 169 PageID 144
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 145 of 169 PageID 145
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 146 of 169 PageID 146
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 147 of 169 PageID 147
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 148 of 169 PageID 148
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 149 of 169 PageID 149
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 150 of 169 PageID 150
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 151 of 169 PageID 151
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 152 of 169 PageID 152
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 153 of 169 PageID 153
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 154 of 169 PageID 154
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 155 of 169 PageID 155
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 156 of 169 PageID 156
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 157 of 169 PageID 157
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 158 of 169 PageID 158




                             EXHIBIT 2
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 159 of 169 PageID 159
              Case 4:20-cv-01024-P Document 1 Filed 09/15/20                      Page 160 of 169 PageID 160




                                            NOTICE OF APPEAL RIGHTS
You have the right to appeal any adverse benefit determination: that is, any denial, reduction, or failure to make payment in whole
or in part.
Internal Appeals: You have 180 days from the date you receive the adverse benefit determination to request an appeal in writing.
The request for appeal should include the plan number, your member number, date of birth, dependent's name and date of birth if
applicable, date(s) of service, provider name, amount of charges, return address, and day time phone number with area code.
Your plan provides two levels of appeal. The Claims Administrator will notify you in writing within 30 days of receiving the appeal;
should a second appeal be conducted, the Plan Sponsor will conclude the second appeal within 30 days. In both cases, the
review(s) shall be conducted by individuals different from and not subordinate to anyone involved with the original denial.
Throughout the appeal process, you may present evidence and testimony which, along with other submitted comments,
documents, and records, shall be taken into account whether or not such information was considered during the initial benefit
determination and no deference shall be paid to the original adverse determination.
For appeals involving an original determination based in part or in full upon medical judgment, including determinations whether
specific treatments/drugs are experimental, investigational, and/or medically necessary, a healthcare professional experienced in
the relevant medical specialty will be consulted. You may obtain the identification of the medical expert consulted for this purpose
upon request, whether or not the advice was relied upon in making a determination.
Explanations of adverse benefit determinations based in whole or part on medical judgment, medical necessity, experimental or
similar plan exclusions as well as any other information generated or obtained by the plan while processing the initial claim or
during the appeal in available upon request and without cost.
External Review: Should the appeal process above be exhausted and the adverse finding be maintained, you may elect to have
an additional final opportunity for review by an independent review organization (IRO). Request for external review by an IRO
must be requested within 4 months after receipt of the final internal appeal determination. Additional information concerning your
rights and the appeal process may be found in your plan document.
For questions about your rights, this notice, or for assistance, you may contact the Employee Benefits Security Administration at 1-
866-444-EBSA (3272). Additionally, a state consumer assistance program may be able to help you file your appeal. To determine
if such help is available in your state, see the "consumer assistance programs" list at
www.dol.gov/ebsa/healthcarereform/index.html.
Claimants have the right to bring civil action under section 502 (a) of the Employee Retiree Income Security Act of 1974; (ERISA)
Rules and Regulations of Administration and Enforcement; Claims Procedure following an adverse benefits determination on
appeal.
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 161 of 169 PageID 161




                             EXHIBIT 3
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 162 of 169 PageID 162
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 163 of 169 PageID 163
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 164 of 169 PageID 164
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 165 of 169 PageID 165




                          EXHIBIT C
 Case 4:20-cv-01024-P Document 1 Filed 09/15/20           Page 166 of 169 PageID 166


INDEX OF STATE COURT DOCUMENTS

Document                                Date Filed

Plaintiff’s Original Petition           August 31, 2020

Plaintiff’s letter requesting service   August 31, 2020

Citation to Defendant                   August 31, 2020
Case 4:20-cv-01024-P Document 1 Filed 09/15/20   Page 167 of 169 PageID 167




                          EXHIBIT D
9/15/2020                                                            Tarrant County - Civil
             Case 4:20-cv-01024-P Document 1 Filed 09/15/20                              Page 168 of 169 PageID 168




                                 Civil Case and Transaction Information                                    09/15/2020 10:14 AM




    Court :       067         Case :       319240        Search     New Search          Show Service Documents ONLY


   Cause Number : 067-319240-20                                     Date Filed : 08-31-2020
                           SM FINANCIAL SERVICES        GROUP & PENSION
                                                 | VS |
                                     CORPORATION        ADMINISTRATORS, INC.
   Cause of Action : CONTRACT, DEBT/CONTRACT
   Case Status : PENDING
   File Mark Description                                      Assessed Fee Credit/Paid Fee
     08-31-2020       PLTF'S ORIG PET                                                                       $289.00
                                                                                               N

     08-31-2020       COURT COST (PAID) trans #1                                                                        $289.00
                                                                                               Y

     08-31-2020       LTR REQ SERVICE (EMAIL-CMK)                                                                         $0.00


     08-31-2020       CIT-ISSUED ON GROUP & PENSION                                                            $8.00
                      ADMINISTRATORS INC-On 09/01/2020                                        N Svc

     08-31-2020       COURT COST (PAID) trans #4                                                                          $8.00
                                                                                               Y




https://dcsa.tarrantcounty.com/Civil/NameSearch#/CaseAndTransInfo                                                                 1/2
9/15/2020                                                           Tarrant County - Civil
             Case 4:20-cv-01024-P Document 1 Filed 09/15/20                             Page 169 of 169 PageID 169




https://dcsa.tarrantcounty.com/Civil/NameSearch#/CaseAndTransInfo                                                    2/2
